                                                Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 1 of 50




                                   1                Sterling R. Peterson, #020628
                                                    Sterling@DentonPeterson.com
                                    2                  Larry A. Dunn, #026231
                                                     Larry@DentonPeterson.com
                                    3
                                    4                 1930 N. ARBOLEDA ROAD, SUITE 200
                                                           MESA, ARIZONA 85213
                                    5                    TELEPHONE: (480) 325-9900
                                                         FACSIMILE: (480) 325-9901
                                    6                HTTPS://ARIZONABUSINESSLAWYERAZ.COM
                                                     Attorneys for the Defendants
                                    7
                                                                           UNITED STATES DISTRICT COURT
                                    8
                                                                               DISTRICT OF ARIZONA
                                    9
                                        SFM, LLC d/b/a Sprouts Farmers Market,                 Case No. 2:19-CV-04820-JAT
                                   10
                                   11                    Plaintiff,
                                        vs.                                                    DEFENDANTS’ RESPONSE TO
                                   12                                                          PLAINTIFF’S MOTION FOR
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13   Best Roast Coffee, LLC, a Wyoming limited              PRELIMINARY INJUNCTION
                                        liability company; and Jason Roe and Jane Doe
        MESA, AZ 85213




                                   14   Roe, husband and wife,
                                   15
                                                         Defendants.
                                   16
                                   17
                                                 Defendants Best Roast Coffee, LLC, (“BRC”) and its Chief Executive Officer,
                                   18
                                        Defendant Jason Roe, hereby file their Response to Plaintiff’s Motion for Preliminary
                                   19
                                        Injunction (“Plaintiff’s Motion”).
                                   20
                                   21            Plaintiff’s Motion should be denied because Defendant cannot establish it is likely to
                                   22   succeed on the merits of its claims.
                                   23
                                              1. PERTINENT BACKGROUND
                                   24
                                   25            A. The Business Relationship
                                   26
                                              This dispute arises out of the business relationship entered into between Defendant Best
                                   27
                                        Roast Coffee and Plaintiff Sprouts Farmers Market (“SFM”) back in 2015. [See Declaration
                                   28

                                                                                           1
                                                Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 2 of 50




                                    1   of Jason Roe, attached hereto as Exhibit A; see also, Complaint at ¶¶ 47-48]. In March of

                                    2   2015 executives from BRC and SFM began discussions related to putting coffee bars in

                                    3   Sprouts retail stores locations using BRC’s trade secret processes and products. [See Exhibit

                                    4   A].

                                    5
                                              In connection with their discussions regarding the placement of coffee bars in SFM
                                    6
                                        locations, and in furtherance of their business relationship, SFM and BRC (and their
                                    7
                                        respective officers and directors) entered into and executed a “Non-Circumvention
                                    8
                                        Agreement” (“the Agreement”) in November 2015. [See Non-Circumvention Agreement
                                    9
                                        attached hereto as Exhibit B].
                                   10
                                   11            The parties expressly anticipated a business opportunity in signing the Agreement

                                   12   which reads:
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13
                                                           • [BRC] has a business investment opportunity which it desires to present
        MESA, AZ 85213




                                   14
                                                               to [SFM] and any and all other opportunities directly relating to or
                                   15
                                                               derived from such opportunity (the "Opportunity"), and intends to assist
                                   16
                                                               [SFM] with respect to the Opportunity
                                   17
                                   18                      • [SFM] desires to be presented with the Opportunity to acquire the

                                   19                          Opportunity and [BRC] desires to present the Opportunity to [SFM]

                                   20                          subject to the terms and conditions of this Agreement.

                                   21
                                        [See Exhibit B].
                                   22
                                   23            The creation of healthy coffee espresso bars in Sprouts stores utilizing BRC’s trade

                                   24   secret processes and products is the Opportunity both parties expressly contemplated when

                                   25   they executed the Agreement. [See Exhibit A; see also, Exhibit B at p.6, Exhibit A]. BRC

                                   26   and SFM then proceeded to create over fifty-five coffee espresso bars in Sprouts stores

                                   27   around the country. [See Exhibit A].

                                   28

                                                                                   2
                                              Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 3 of 50




                                    1          B. Sprouts Corporate Officer Grants BRC Permission to Use SFM’s Intellectual

                                    2              Property and Declares the Information Contained in the “Press Release” is

                                    3              True

                                    4
                                               Mark Morton was a corporate officer of SFM and he oversaw the espresso bar and
                                    5
                                        coffee program within Sprouts. [See generally, Declaration of Mark Morton, attached hereto
                                    6
                                        as Exhibit C, at pg. 1, ¶ 2; see also, Declaration of Mark Morton, attached hereto as Exhibit
                                    7
                                        D]. As a representative of SFM, he signed the Vendor Set Up form on behalf of SFM [Dkt.
                                    8
                                        13-1, pg. 2]. Morton expressly refutes SFM’s primary contention in its Motion for
                                    9
                                        Preliminary Injunction that BRC has “never had authority to use the SPROUTS Marks, the
                                   10
                                        domain name www.sprouts.coffee, or [to] hold themselves out as endorsed or sponsored by
                                   11
                                        Sprouts.” [See Dkt. 9 at pg. 8, ll. 28 – pg. 9, ll. 2].
                                   12
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13          Morton expressly stated under penalty of perjury that he “gave the directive to [his]
        MESA, AZ 85213




                                   14   admin, Nicole Lambeck, to email [BRC] the Market Corner Coffee logos for the proposed

                                   15   partnership and private branding of the Best Roast Coffee/Sprouts coffee bar program.” [See

                                   16   Exhibit C, at pg. 2, ¶ 1; see also, Exhibit D, at ¶ 7]. He also testified that Sprouts was fully

                                   17   aware that BRC owned and was using the “sprouts.coffee” web domain. [See Exhibit D at ¶

                                   18   8]. Indeed, he declared that SFM sent its purchase orders for new coffee bars to the

                                   19   “sprouts.coffee” URL and used the “ask@sprouts.coffee” address when it had questions for

                                   20   BRC. [See id.] SFM knew that the “sprouts.coffee” website was used by BRC as a tool to

                                   21   promote the espresso bars inside the Sprouts stores. [See id. at ¶ 9]. He further explained

                                   22   that the “sprouts.coffee web site was a tool used to promote the espresso bars inside Sprouts.”

                                   23   [See id. at ¶9].

                                   24
                                               Morton also testified that he read the “media release” SFM is complaining about and
                                   25
                                        “it is accurate and true.” [See Exhibit D, at ¶ 21].
                                   26
                                   27
                                   28

                                                                                    3
                                              Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 4 of 50




                                    1      2. SPROUTS IS NOT LIKELY TO SUCCEED ON THE MERITS OF ITS

                                    2          CLAIMS

                                    3
                                           The very crux of SFM’s Motion arises from its contention that BRC has “never had
                                    4
                                        authority to use the SPROUTS Marks, the domain name www.sprouts.coffee, or hold
                                    5
                                        themselves out as endorsed or sponsored by Sprouts.” [See Dkt. 9 at pg. 8, ll. 28 – pg. 9, ll.
                                    6
                                        2]. However, one of SFM’s own officers signed a declaration testifying under penalty of
                                    7
                                        perjury that he did give SFC permission to use SFM logos and testified that SFM was fully
                                    8
                                        aware BRC was utilizing the sprouts.coffee domain name. SFM cannot meet its burden that
                                    9
                                        it is likely to succeed on the merits of its claims (that BRC was wrongfully using its
                                   10
                                        intellectual property) if its own officer testified he gave BRC permission for the use of the
                                   11
                                        logos and that SFM knew BRC owned and was actively using the sprouts.coffee web domain.
                                   12
                                        This testimony alone is sufficient to prevent SFM from prevailing on the merits of its claims.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13
        MESA, AZ 85213




                                   14      Moreover, SFM’s contention that statements in the press release are “literally false” is

                                   15   also belied by the statements of its own officer (Morton) and also by Roe. Morton testified

                                   16   that he read the “media release. . . and it is accurate and true.” [See Exhibit D, at ¶ 21]. He

                                   17   also testified that the Harvard assignment referenced in the press release was validated and

                                   18   tested by Sprouts and Sprouts did sell Magnetized water. [Id. at ¶ 22]. Contrary to what

                                   19   SFM would have this Court believe, Morton testified repeatedly that Sprouts did “validate”

                                   20   BRC’s unique system and the formula blend and coffee equipment of BRC. [Id. at ¶¶ 18, 19,

                                   21   22, 23]. Indeed, Morton testified that “Sprouts Farmers Market test kitchen, and data

                                   22   integrity validated everything Jason Roe and Best Roast Coffee represented to Sprouts prior

                                   23   to engaging BRC.” [Id. at ¶ 18].

                                   24
                                           Moreover, contrary to what SFM would have this Court believe, the University of College
                                   25
                                        London feasibility study referenced in the article Sprouts refers to as the “press release” in its
                                   26
                                        Motion and Complaint was conducted at the request of SFM. [See Declaration of Jason Roe,
                                   27
                                        attached hereto as Exhibit E at ¶ 4]. In connection with the relationship established between
                                   28

                                                                                  4
                                              Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 5 of 50




                                    1   Best Roast Coffee and Sprouts Farmer’s Market, Sprouts commissioned to a nationwide roll-

                                    2   out of the BRC coffee program. [See Id. at ¶ 5; see also, Exhibit A at ¶ 9; see also Email

                                    3   chain between Lisa Oswalt and numerous Sprouts key representatives and Jason Roe

                                    4   discussing the installation of the BRC program being installed in numerous Sprouts locations,

                                    5   attached hereto as Exhibit G). The very fact the parties entered into the business relationship

                                    6   is evidence the parties agreed to the roll out of the BRC coffee program. Sprouts took a great

                                    7   interest in the water bi-product Magnetized Eart-Water, which was used to make the

                                    8   smoothness of Best Roast Coffee. [See Exhibit E at ¶ 6].         And, after commissioning further

                                    9   testing of the water in the Sprouts test kitchen to validate the water, Sprouts later bottled and

                                   10   sold it at Coffee Kiosk locations, which is also confirmed by Morton himself.           [See Id. at ¶

                                   11   6; see also, Exhibit D at ¶22].

                                   12
                                            Finally, the press release referenced in SFM’s Complaint and Motion was published by
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13
                                        “Millenial News Feed”, aka ABNewswire—not Best Roast Coffee. [See Exhibit E at ¶ 7].
        MESA, AZ 85213




                                   14
                                        Sprouts’ own “Terms” on its website expressly indicate that “writer[s], blogger[s],
                                   15
                                        journalist[s], [and] educator[s]” may “use the Website contents and Sprouts’ names, logos,
                                   16
                                        service marks, and trademarks.” [See Terms and Conditions from Sprouts Farmers Market
                                   17
                                        website, attached hereto as Exhibit F, at pg. 1, ¶ 3(b)]. Millenial News Feed falls under any
                                   18
                                        number of those categories, and, as a result, to the extent SFM contends the press release
                                   19
                                        constitutes infringement on their trademark or name, its own terms and conditions on its own
                                   20
                                        website grants Millenial News Feed permission.1
                                   21
                                   22
                                   23
                                   24   1
                                          SFM’s own Terms for use of its website and intellectual property on its website contains an express
                                        Arbitration provision stating as follows: Arbitration Provision: These Terms contain a binding
                                   25   arbitration provision. You agree that. . . all disputes between you and Sprouts will be resolved by
                                   26   mandatory binding arbitration and you waive any right to participate in a class action lawsuit or class-
                                        wide arbitration. [See Exhibit F]. Sprouts own Terms provide that disputes regarding its
                                   27   intellectual property right shall be decided via arbitration, yet SFM is to arguing before this very
                                        Court in its Response to BRC’s Motion to Compel Arbitration that this case is not subject to
                                   28   arbitration?

                                                                                     5
                                             Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 6 of 50




                                    1      3. CONCLUSION

                                    2
                                           SFM’s Motion for Preliminary Injunction should be denied. SFM cannot establish that it
                                    3
                                        is likely to succeed on the merits of its claims. SFM’s own officer contradicts the very basis
                                    4
                                        of SFM’s request for a preliminary injunction—i.e., that BRC never had permission to use its
                                    5
                                        intellectual property and that the information contained in the media release is false. SFM’s
                                    6
                                        own officer declares that SFM did grant permission to use the intellectual property and that
                                    7
                                        the information contained in the press release is true. Strong evidence exists contradicting the
                                    8
                                        very foundation of SFM’s Motion, and, as a result, this Court should deny SFM’s request for
                                    9
                                        a preliminary injunction.
                                   10
                                   11          RESPECTFULLY SUBMITTED this 19th day of September, 2019.

                                   12                                                DENTON PETERSON, P.C.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13
        MESA, AZ 85213




                                                                                     /s/ Sterling R. Peterson
                                   14                                                Sterling R. Peterson
                                                                                     Larry A. Dunn
                                   15
                                                                                     1930 N. Arboleda, Suite 200
                                   16                                                Mesa, AZ 85213
                                                                                     Attorneys for Defendants
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                                 6
                                              Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 7 of 50




                                    1                                  CERTIFICATE OF SERVICE

                                    2   I hereby certify that on this 19th day of September, 2019, I electronically transmitted the
                                        attached document to the Clerk’s Office using the CM/ECF system which will send
                                    3
                                        notification of said filing to the following CM/ECF registrants.
                                    4
                                    5   Isaac M. Gabriel
                                    6   Christian G. Stahl
                                        Johanna M. Wilbert
                                    7   QUARLES & BRADY LLP
                                        Two North Central Avenue
                                    8
                                        Phoenix, AZ 85004
                                    9   Isaac.gabriel@quarles.com
                                        Christian.stahl@quarles.com
                                   10   Johanna.wilbert@quarles.com
                                   11   Attorneys for Plaintiff

                                   12
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13
                                        /s/ Lindsey Rice
        MESA, AZ 85213




                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                                  7
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 8 of 50




              Exhibit A
                                               Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 9 of 50




                                   1                Sterling R. Peterson, #020628
                                                    Sterling@DentonPeterson.com
                                   2                   Larry A. Dunn, #026231
                                                     Larry@DentonPeterson.com
                                   3
                                   4                1930 N. ARBOLEDA ROAD, SUITE 200
                                                          MESA, ARIZONA 85213
                                   5                   TELEPHONE: (480) 325-9900
                                                        FACSIMILE: (480) 325-9901
                                                    HTTPS://ARIZONABUSINESSLAWYERAZ.COM
                                   6
                                                     Attorneys for the Defendants
                                   7
                                                                          UNITED STATES DISTRICT COURT
                                   8                                          DISTRICT OF ARIZONA
                                   9
                                        SFM, LLC d/b/a Sprouts Farmers Market,                Case No. 2:19-CV-04820-JAT
                                   10
                                   11
                                                         Plaintiff,
                                        vs.                                                   DECLARATION OF JASON ROE
                                   12
1930 N. ARBOLEDA ROAD, SUITE 200




                                        Best Roast Coffee, LLC, a Wyoming limited
                                   13   liability company; and Jason Roe and Jane Doe
        MESA, AZ 85213




                                   14   Roe, husband and wife,

                                   15                     Defendants.
                                   16
                                   17
                                        I, Jason Roe, state as follows:
                                   18
                                   19
                                               1.        I am over 18 and competent to testify.
                                   20
                                               2.        I am making this Declaration based upon my personal knowledge of the
                                   21
                                        matters stated herein.
                                   22
                                               3.        I am a Member and Chief Executive Officer of Best Roast Coffee LLC,
                                   23
                                        Defendant in United States District Court. District of Arizona, Case No.2:19-CV-
                                   24
                                        04820-JAT (“Lawsuit”), captioned SFM, LLC DBA Sprouts Farmers Market (“SFM”
                                   25
                                        or “Sprouts”) v. Best Roast Coffee LLC (“Best Roast Coffee” and “BRC”) and Jason
                                   26
                                        Roe.
                                   27
                                   28

                                                                                          1
                                             Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 10 of 50




                                    1         4.     This dispute arises out of the business relationship entered into between

                                    2   Defendant Best Roast Coffee (and its officers and directors) and Plaintiff Sprouts

                                    3   Farmers Market (“SFM”) (and its officers and directors) back in 2015.

                                    4         5.     Both BRC and SFM emphasized healthy living for its customers and

                                    5   appeared to be a natural fit.

                                    6         6.      As a result, in March of 2015 executives from BRC (myself) and SFM

                                    7   began discussions related to putting coffee bars in Sprouts retail stores locations using

                                    8   BRC’s trade secret processes and products.

                                    9         7.      In connection with these discussions regarding the placement of coffee

                                   10   bars in SFM locations, and in furtherance of the business relationship, SFM and BRC

                                   11   (and our respective officers and directors) entered into and executed a “Non-

                                   12   Circumvention Agreement” (“the Agreement”) in November 2015.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13         8.     The creation of healthy coffee espresso bars utilizing BRC’s trade secret
        MESA, AZ 85213




                                   14   processes and products is the Opportunity both parties expressly contemplated when

                                   15   they executed the Agreement.

                                   16         9.     BRC and SFM then proceeded to create over fifty-five coffee espresso

                                   17   bars in Sprouts stores around the country.

                                   18         10.    The Vendor Setup Form was a formality required by SFM so that SFM

                                   19   could issue purchase orders to BRC for its espresso equipment arising out of their

                                   20   business Opportunity/business relationship established by the Non-Circumvention

                                   21   Agreement.

                                   22         11.    A dispute arose between SFM and BRC in late 2017. SFM alleged that

                                   23   some of the equipment it ordered and paid for had not been delivered. BRC denied the

                                   24   allegations. BRC requested SFM to follow the parties’ agreement and resolve the

                                   25   dispute through Arbitration.

                                   26         12.    Despite BRC’s request that the parties proceed to arbitration as required

                                   27
                                        by the Agreement, SFM filed a lawsuit for breach of contract against BRC in Maricopa

                                   28
                                        County Superior Court, Case No. CV 2017-013906.

                                                                               2
                                             Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 11 of 50




                                    1         13.    BRC and SFM are currently involved in an active arbitration matter

                                    2   before AAA in California, pursuant to Maricopa County Superior Court Judge Hegyi’s

                                    3   order requiring us to arbitrate our disputes.

                                    4         14.    The Non-Circumvention Agreement we entered into formed the very

                                    5   basis of the business relationship between SFM and BRC in which we discussed and

                                    6   agreed to the business Opportunity and jointly set up coffee espresso bars at SFM

                                    7   locations for the purpose of marketing and selling coffee to customers.

                                    8         15.    BRC and SFM were engaged in business as a result of the Agreement—

                                    9   BRC would have never have entered into the business relationship but for the

                                   10   Agreement.

                                   11         16.    When BRC and SFM agreed to, and did, install the coffee espresso bars,

                                   12   BRC naturally needed to market those coffee espresso bars and, as a result, it
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13   registered the Sprouts.Coffee website.
        MESA, AZ 85213




                                   14         17.    All of Plaintiffs’ claims in this case (i.e., trademark infringement,

                                   15   cybersquatting, false endorsement/advertising) are “related to” and/or “arise out of” the

                                   16   business relationship and Opportunity established in the Agreement.

                                   17         18.    I declare under penalty of perjury under the laws of the United States of

                                   18   America that the foregoing is true and correct.

                                   19
                                              Executed on this ___ day of August, 2019.
                                   20
                                   21
                                   22
                                                                                 Jason Roe
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                               3
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 12 of 50




               Exhibit B
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 13 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 14 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 15 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 16 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 17 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 18 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 19 of 50




               Exhibit C
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 20 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 21 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 22 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 23 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 24 of 50




               Exhibit D
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 25 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 26 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 27 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 28 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 29 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 30 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 31 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 32 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 33 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 34 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 35 of 50




               Exhibit E
                                              Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 36 of 50


                                   1

                                    2               Sterling R. Peterson, #020628
                                                    Sterling@DentonPeterson.com
                                    3                  Larry A. Dunn, #026231
                                                     Larry@DentonPeterson.com
                                    4
                                    5               1930 N. ARBOLEDA ROAD, SUITE 200
                                                          MESA, ARIZONA 85213
                                    6                   TELEPHONE: (480) 325-9900
                                                        FACSIMILE: (480) 325-9901
                                                    HTTPS://ARIZONABUSINESSLAWYERAZ.COM
                                    7                Attorneys for the Defendants
                                    8
                                    9                                     UNITED STATES DISTRICT COURT
                                   10                                             DISTRICT OF ARIZONA

                                   11
                                   12   SFM, LLC d/b/a Sprouts Farmers Market,                Case No. 2:19-CV-04820-JAT
1930 N. ARBOLEDA ROAD, SUITE 200




                                   13
                                                         Plaintiff,
                                   14
                                        vs.                                                   DECLARATION OF JASON ROE
                                   15
                                   16   Best Roast Coffee, LLC, a Wyoming limited
                                   17   liability company; and Jason Roe and Jane
                                        Doe Roe, husband and wife,
                                   18
                                   19
                                                         Defendants.
                                   20
                                   21
                                        I, Jason Roe, state as follows:
                                   22
                                   23
                                               1.       I am over 18 and competent to testify.
                                   24
                                               2.       I am making this Declaration based upon my personal knowledge of the
                                   25
                                               matters stated herein.
                                   26
                                               3.    I am a Member and Chief Executive Officer of Best Roast Coffee LLC,
                                   27
                                               Defendant in United States District Court. District of Arizona, Case No.2:19-
                                   28
                                               CV-04820-JAT (“Lawsuit”), captioned SFM, LLC DBA Sprouts Farmers Market


                                                                                          1
                          Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 37 of 50



                      1
                      2    (“SFM” or “Sprouts”) v. Best Roast Coffee LLC (“Best Roast Coffee” and
                      3    “BRC”) and Jason Roe.
                      4    4.  The University of College London feasibility study referenced in the
                      5    article Sprouts refers to as the “press release” in its Motion and Complaint was
                      6    conducted at the request of Sprouts Farmer’s Market who did not have a coffee
                      7    bar at the time (reference SFM officer Mark Morton declaration) Sprouts needed
                      8    a feasibility study in order for the public company to determine to change its
                      9    model.
                     10    5.   In connection with the relationship established between Best Roast Coffee
                     11    and Sprouts Farmer’s Market, Sprouts did commission to a nationwide roll-out
ROAD, SUITE 200




                     12    of the BRC coffee program.
                     13    6.     Sprouts did take a great interest in the water bi-product Magnetized Eart-
  CHARACTERIZATION




                     14    Water, which was used to make the smoothness of Best Roast Coffee. And, after
                     15    commissioning further testing of the water in the Sprouts test kitchen to validate
1930 N.




                     16    the water. Sprouts later bottled and sold it at Coffee Kiosk locations. This was
                     17    recently highlighted in a Harvard Assignment (Exhibit C) which shows pictures
                     18    of the magnetized earth water on sale in Sprouts.
                     19    7.     The press release referenced in SFM’s Complaint and Motion was
                     20    published on CNN and ABC by “Millennial News Feed”, using their third party
                     21    provider ABN Newswire. — Not edited or published by Best Roast Coffee.
                     22    8.    Sprouts Farmers Market web site terms and conditions (Exhibit B) reads
                     23    “Additionally, if you are a writer, blogger, journalist, educator, or student, you
                     24    may download, copy, and use the Website’s contents and Sprouts’ names, logos,
                     25    service marks, and trademarks that appear on the Website (together, “Sprouts
                     26    Marks”) solely for purposes of including those items in articles or academic
                     27    materials, as applicable, created or prepared by you for purposes of your work as
                     28    a writer, blogger, journalist, educator, or student grants use of its IP and trade



                                                            2
                          Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 38 of 50



                      1
                      2    marks to Media Blog, School publications, are granted free right of use to
                      3    Sprouts Farmers Market under terms and conditions listed on its web site.Terms
                      4    include a valid arbitration agreement.
                      5    9.     Harvard assignment (Exhibit C) falls under category of academic, and
                      6    thus under the terms of Sprouts Farmers Market Website.
                      7    10. Millennial News Feed as seen in exhibit 3 of Mark Mortons statement
                      8    falls under Media and thus under the terms of SFM web site.
                      9    11. As the CEO of Best Roast Coffee, I declare that I am a writer (under
                     10    Sedum) with Non Fiction ebook published on Amazon and Apple iBooks in
                     11    approx. 80 countries world wide. I am also presenter of the Harvard assignment,
ROAD, SUITE 200




                     12    and recently graduated “Harvard Disruptive Strategy” under professor Clayton
                     13    M Christensen as the news story presented to the court accurately reads.
  CHARACTERIZATION




                     14    12. Were the court to restrict BRC from reference to Sprouts, a parallel
                     15    characterization may be likened to asking a graduate of a university not to
1930 N.




                     16    display the university on their linkedin profile page.
                     17    13. Terms and conditions clause of the Sprouts Web site 19A. Applicability
                     18    reads “You agree that Any dispute, controversy or claim arising out of, or
                     19    relating to, these Terms (including the breach, termination, enforcement,
                     20    interpretation, or validity of these Terms) (together, “Disputes”) will be resolved
                     21    by confidential and binding arbitration on an individual basis as described in
                     22    these Terms (this “Arbitration Agreement”)
                     23    14. Clause 19 A also reads “But, in the event of any actual, alleged, or
                     24    threatened violation of confidentiality or violation of Sprouts’ intellectual
                     25    property or other proprietary rights, Sprouts may immediately resort to court
                     26    proceedings in a court of competent jurisdiction in order to seek immediate
                     27    injunctive relief without posting bond, proving damages, or meeting any similar
                     28    requirement” such language seems to be in conflict. BRC would argue 9



                                                            3
                          Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 39 of 50



                      1
                      2    U.S.C.A. §§ 2 - 4. The United States Supreme Court has recognized that the
                      3    FAA “manifest[s] a liberal federal policy favoring arbitration agreements.
                      4    Moreover there is no evidence of ‘A threatened violation or violations’ of Sprouts
                      5    intellectual property that warrants the exercising this questionable provision
                      6    court can issues orders other than to Arbitrate when a valid agreement to
                      7    Arbitrate exists.
                      8    15. Sprouts argues for Arbitration. When SFM was a party to a petition for
                      9    certiorari filed by the National Labor Relations Board (NLRB) Sprouts asking
                     10    the Court to overturn a lower court ruling enforcing Sprouts’ arbitration clause
                     11    and class action waiver. Petition for Writ of Certiorari, NLRB v. SF Mkts., 2016
ROAD, SUITE 200




                     12    U.S. S.Ct. Briefs LEXIS 4770 (U.S. Dec. 22, 2016). On May 29, 2018, eight
                     13    days after deciding Epic Systems, the Supreme Court denied certiorari, thereby
  CHARACTERIZATION




                     14    upholding the Sprouts waiver. NLRB v. SF Mkts, No. 16-801, 2018 U.S. LEXIS
                     15    3300 (U.S. May 29, 2018), cert. denie
                           16. Clause 19B of Sprouts Farmers Market terms and conditions further
1930 N.




                     16
                     17    identifies assigns the Arbitrator as having the power to grant inductive relief and
                     18    reads; “arbitrator may grant injunctions or other relief in such dispute or
                     19    controversy”, evidence not only is there agreement to arbitrate present, but the
                     20    Arbitrator is specifically assigned inductive remedy.
                     21    17. I declare under penalty of perjury under the laws of the United States of
                     22    America to the best of my knowledge that the foregoing is true and correct.
                     23
                     24    Executed on this 18th day of August, 2019.
                     25
                     26
                     27                                     Jason Roe
                     28



                                                           4
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 40 of 50




               Exhibit )
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 41 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 42 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 43 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 44 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 45 of 50
Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 46 of 50




               Exhibit *
                 Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 47 of 50




Begin forwarded message:

From: "Lisa C. Oswalt" <Lisa.Oswalt@gonrsg.com>
Subject: RE: Upcoming SI Coffee installs
Date: May 5, 2016 at 2:31:49 PM PDT
To: Karen Peters <karen.peters@bestroast.coffee>
Cc: Mark Morton <markmorton@sprouts.com>, Alvin Duran <AlvinDuran@sprouts.com>, Bob Lambert
<BobLambert@sprouts.com>, Jason Roe <jason.roe@bestroast.coffee>, Scott Coleman
<scottcoleman@sprouts.com>, pm <pm@gonrsg.com>, Steven Hagen <stevenhagen@sprouts.com>

Great, thank you!

From: Karen Peters [mailto:karen.peters@bestroast.coffee]
Sent: Thursday, May 5, 2016 2:31 PM
To: Lisa C. Oswalt <Lisa.Oswalt@gonrsg.com>
Cc: Mark Morton <markmorton@sprouts.com>; Alvin Duran <AlvinDuran@sprouts.com>; Bob Lambert
<BobLambert@sprouts.com>; Jason Roe <jason.roe@bestroast.coffee>; Scott Coleman <scottcoleman@sprouts.com>;
pm <pm@gonrsg.com>; Steven Hagen <stevenhagen@sprouts.com>
Subject: Re: Upcoming SI Coffee installs

Thanks. I'll update our spreadsheet accordingly.

I have inquired about store 322 to UNIC and let you know once I get clarification.

Regards,

Karen


On May 5, 2016, at 2:01 PM, Lisa C. Oswalt <Lisa.Oswalt@gonrsg.com> wrote:

        Karen, I sent this email back in March.

        I adjusted the two dates that we are doing on Monday below and highlighted them. They were
        originally 5/6.

        I do not know if your team installed Unic equipment at 322 when you did 314? Can you confirm that so
        we can update our records. That is the only question I have since this 3/9/16 email.

        Let me know if you need anything else?



        From: Lisa C. Oswalt
        Sent: Wednesday, March 9, 2016 4:14 PM
        To: Jason Roe <jason.roe@bestroast.coffee>
                                                            1
         Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 48 of 50
Cc: Steven Hagen <stevenhagen@sprouts.com>; pm <pm@gonrsg.com>; Robert Banovich
<robertbanovich@sprouts.com>; Dave Wilcox <DaveWilcox@sprouts.com>
Subject: Upcoming SI Coffee installs
Importance: High

Jason, see below for the upcoming sites we need your program installed in.

For the TBA – why don’t you confirm with your team and Curtis when they will have the equipment
avaibable to swap out with the Bunn?



                                                                                                   Unic
                                                                             Stat
                                                                                        ZIP       Coffee
  Stor                                                                        e
                                                                                                  install
   e   Company                 Address                City
                               23269 N                                                 8525
                                                                               ca              tba
  029                         Scottsdale              Scottsdale                        5
                             1011 N. San                                               9150
  236          HSN                                    Burbank                 CA               tba
                            Fernando Blvd                                               7
                             655 Sunland                                               7991
  120          HSN                                    El Paso                  TX              tba
                               Park Dr                                                  2
                           2582 S. Val Vista                                           8529
  014          SFN                                    Gilbert                  AZ              tba
                                Drive                                                   6
                           2618 El Camino                                              9200
  239          HSN                                    Carlsbad                CA               tba
                                 Real                                                   8
                           10000 W Sahara             Las Vegas                        8911
  505          SFN                                                            NV               tba
                                 Ave                  (Summerlin)                       7
                               5225 E.                                                 8520
  010          SFN                                    Mesa (Higley)            AZ              tba
                            Southern Ave.                                               6
                            3625 E Colfax                                              8020 need the
  322          SUN                                    Denver (Colfax)         CO
                                 Ave                                                    6     date
                                                                                             Friday,
                            1813 N. Dysart                                             8539
  013          SFN                                    Avondale                 AZ            March
                                Road                                                    2
                                                                                            11, 2016
                                                                                             Friday,
                              9361 Mission                                             9207
  254          HSN                                    Santee                  CA             March
                                Gorge Rd                                                1
                                                                                            11, 2016

                                                  2
      Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 49 of 50

                                                                          Friday,
                     4700 W. 38th                                 8021
314       SUN                            Denver            CO             March
                       Avenue                                      2
                                                                         11, 2016
                                                                          Friday,
                    1560 S. Riordan                               8600
026       SUN                       Flagstaff              AZ             March
                       Ranch St                                    1
                                                                         25, 2016
                                                                          Friday,
                    149 S Las Posas                               9207
203       SFN                       San Marcos             CA             March
                         Road                                      8
                                                                         25, 2016
                                                                          Friday,
                      1530 Geary                                  9459
259       SFN                            Walnut Creek      CA             March
                         Road                                      7
                                                                         25, 2016
                                                                          Friday,
                                                                  9401
276       SFN       301 Gellert Blvd Daly City             CA             April 8,
                                                                   5
                                                                           2016
                        1515                                              Friday,
                                  Redondo                         9027
222       SFN       Hawthorne Blv                          CA            April 22,
                                  Beach                            8
                         d                                                 2016
                                                                          Friday,
                     8211 Laguna                                  9575
230       HSN                            Elk Grove         CA            April 22,
                        Blvd                                       8
                                                                           2016
                                                                         Monday,
                     4735 E Ray Rd       Phoenix                  8504
016       SFN                                              AZ             May 9,
                         #100            (Ahwatukee)               4
                                                                           2016
                                                                         Monday,
                     4439 Genesee        San Diego                9211
234       HSN                                              CA             May 9,
                         Ave             (Genessee)                7
                                                                           2016
                                                                          Friday,
                    1150 S. Ironton                               8001
305       SFN                       Aurora                 CO             May 6,
                       St #130                                     2
                                                                           2016
                                                                          Friday,
                    245 E. Bell Road Phoenix (3rd                 8502
018       SUN                                              AZ            May 20,
                          #15        St)                           2
                                                                           2016



                                     3
      Case 2:19-cv-04820-JAT Document 27 Filed 09/19/19 Page 50 of 50

                                                                          Friday,
                    3315 Rosecrans San Diego                      9211
228       HSN                                              CA            May 20,
                         St #B     (Point Loma)                    0
                                                                           2016
                                                                          Friday,
                     4402 N. Miller                               8525
019       SUN                             Scottsdale       AZ             June 3,
                         Road                                      1
                                                                           2016
                                                                          Friday,
                    559 West Main                                 7306
803       SUN                     Norman                   OK             June 3,
                         St                                        9
                                                                           2016
                                                                          Friday,
                       4645 E.                                    8571
024       SUN                             Tucson           AZ            June 17,
                    Speedway Blvd                                  2
                                                                           2016
                                                                          Friday,
                       2301 Cross                                 7502
102       STN                             Flower Mound     TX            June 17,
                     Timbers #200                                  8
                                                                           2016
                                                                          Friday,
                    4253 Woodruff                                 9071
260       SFN                     Lakewood                 CA            June 17,
                         Ave                                       3
                                                                           2016
                                                                          Friday,
                                                                  7601
140       SFN         W 5711 I-20         Arlington        TX             July 1,
                                                                   7
                                                                           2016
                                                                          Friday,
                                                                  7700
136       SFN      195 Yale St #100 Houston                TX            July 15,
                                                                   7
                                                                           2016
                                                                          Friday,
                      12301 Seal                                  9074
208       SFN                             Seal Beach       CA            July 29,
                      Beach Blvd                                   0
                                                                           2016




                                      4
